 


116 HRES 904 EH: Second Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020
U.S. House of Representatives
2020-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 904 
In the House of Representatives, U. S., 
 
March 16, 2020 
 
RESOLUTION 
Directing the Clerk of the House of Representatives to make corrections in the engrossment of H.R. 6201. 
 
 
That the Clerk of the House of Representatives shall, in the engrossment of the bill H.R. 6201, make the following corrections:  (1)Amend division A to read as follows: 
ASecond Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely: IDepartment of AgricultureFood and Nutrition ServiceSpecial Supplemental Nutrition Program for Women, Infants, and Children (WIC)For an additional amount for the Special Supplemental Nutrition Program for Women, Infants, and Children, $500,000,000, to remain available through September 30, 2021: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Commodity Assistance ProgramFor an additional amount for the Commodity Assistance Program for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $400,000,000, to remain available through September 30, 2021: Provided, That of the funds made available, the Secretary may use up to $100,000,000 for costs associated with the distribution of commodities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 1101. (a)Public Health EmergencyDuring fiscal year 2020, in any case in which a school is closed for at least 5 consecutive days during a public health emergency designation during which the school would otherwise be in session, each household containing at least 1 member who is an eligible child attending the school shall be eligible to receive assistance pursuant to a state agency plan approved under subsection (b). 
(b)AssistanceTo carry out this section, the Secretary of Agriculture may approve State agency plans for temporary emergency standards of eligibility and levels of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for households with eligible children. Plans approved by the Secretary shall provide for supplemental allotments to households receiving benefits under such Act, and issuances to households not already receiving benefits. Such level of benefits shall be determined by the Secretary in an amount not less than the value of meals at the free rate over the course of 5 school days for each eligible child in the household. (c)Minimum closure requirementThe Secretary of Agriculture shall not provide assistance under this section in the case of a school that is closed for less than 5 consecutive days. 
(d)Use of EBT systemA State agency may provide assistance under this section through the EBT card system established under section 7 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016). (e)Release of informationNotwithstanding any other provision of law, the Secretary of Agriculture may authorize State educational agencies and school food authorities administering a school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to release to appropriate officials administering the supplemental nutrition assistance program such information as may be necessary to carry out this section. 
(f)WaiversTo facilitate implementation of this section, the Secretary of Agriculture may approve waivers of the limits on certification periods otherwise applicable under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)), reporting requirements otherwise applicable under section 6(c) of such Act (7 U.S.C. 2015(c)), and other administrative requirements otherwise applicable to State agencies under such Act. (g)Availability of commoditiesDuring fiscal year 2020, the Secretary of Agriculture may purchase commodities for emergency distribution in any area of the United States during a public health emergency designation. 
(h)DefinitionsIn this section: (1)The term eligible child means a child (as defined in section 12(d) or served under section 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d), 1759(a)(1)) who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 175l et seq.) at the school. 
(2)The term public health emergency designation means the declaration of a public health emergency, based on an outbreak of SARS–CoV–2 or another coronavirus with pandemic potential, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d). (3)The term school has the meaning given the term in section 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)). 
(i)FundingThere are hereby appropriated to the Secretary of Agriculture such amounts as are necessary to carry out this section: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1102.In addition to amounts otherwise made available, $100,000,000, to remain available through September 30, 2021, shall be available for the Secretary of Agriculture to provide grants to the Commonwealth of the Northern Mariana Islands, Puerto Rico, and American Samoa for nutrition assistance in response to a COVID–19 public health emergency: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIDepartment of DefenseDefense Health ProgramFor an additional amount for Defense Health Program, $82,000,000, to remain available until September 30, 2022, for health services consisting of SARS–CoV–2 or COVID–19 related items and services as described in section 6006(a) of division F of the Families First Coronavirus Response Act (or the administration of such products): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIIDepartment of the TreasuryInternal Revenue ServiceTaxpayer ServicesFor an additional amount for Taxpayer Services, $15,000,000, to remain available until September 30, 2022, for the purposes of carrying out the Families First Coronavirus Response Act: Provided, That amounts provided under this heading in this Act may be transferred to and merged with Operations Support: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IVDepartment of Health and Human ServicesIndian Health ServiceIndian Health ServicesFor an additional amount for Indian Health Services, $64,000,000, to remain available until September 30, 2022, for health services consisting of SARS–CoV–2 or COVID–19 related items and services as described in section 6007 of division F of the Families First Coronavirus Response Act (or the administration of such products): Provided, That such amounts shall be allocated at the discretion of the Director of the Indian Health Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VDepartment of Health and Human ServicesAdministration for Community LivingAging and Disability Services ProgramsFor an additional amount for Aging and Disability Services Programs, $250,000,000, to remain available until September 30, 2021, for activities authorized under subparts 1 and 2 of part C, of title III, and under title VI, of the Older Americans Act of 1965 (OAA), of which $160,000,000 shall be for Home-Delivered Nutrition Services, $80,000,000 shall be for Congregate Nutrition Services, and $10,000,000 shall be for Nutrition Services for Native Americans: Provided, That State matching requirements under sections 304(d)(1)(D) and 309(b)(2) of the OAA shall not apply to funds made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Secretarypublic health and social services emergency fundFor an additional amount for Public Health and Social Services Emergency Fund, $1,000,000,000, to remain available until expended, for activities authorized under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11), in coordination with the Assistant Secretary for Preparedness and Response and the Administrator of the Centers for Medicare & Medicaid Services, to pay the claims of providers for reimbursement, as described in subsection (a)(3)(D) of such section 2812, for health services consisting of SARS–CoV–2 or COVID–19 related items and services as described in paragraph (1) of section 6001(a) of division F of the Families First Coronavirus Response Act (or the administration of such products) or visits described in paragraph (2) of such section for uninsured individuals: Provided, That the term uninsured individual in this paragraph means an individual who is not enrolled in— (1) a Federal health care program (as defined under section 1128B(f) of the Social Security Act (42 U.S.C. 1320a-7b(f)), including an individual who is eligible for medical assistance only because of subsection (a)(10)(A)(ii)(XXIII) of Section 1902 of the Social Security Act; or 
(2)a group health plan or health insurance coverage offered by a health insurance issuer in the group or individual market (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg-91)), or a health plan offered under chapter 89 of title 5, United States Code:Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIDepartment of Veterans AffairsVeterans Health AdministrationMedical ServicesFor an additional amount for Medical Services, $30,000,000, to remain available until September 30, 2022, for health services consisting of SARS–CoV–2 or COVID–19 related items and services as described in section 6006(b) of division F of the Families First Coronavirus Response Act (or the administration of such products): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical Community CareFor an additional amount for Medical Community Care, $30,000,000, to remain available until September 30, 2022, for health services consisting of SARS–CoV–2 or COVID–19 related items and services as described in section 6006(b) of division F of the Families First Coronavirus Response Act (or the administration of such products): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIIGeneral Provisions—This Act 1701.Not later than 30 days after the date of enactment of this Act, the head of each executive agency that receives funding in this Act shall provide a report detailing the anticipated uses of all such funding to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That each report shall include estimated personnel and administrative costs, as well as the total amount of funding apportioned, allotted, obligated, and expended, to date: Provided further, That each such plan shall be updated and submitted to such Committees every 60 days until all funds are expended or expire. 
1702.States and local governments receiving funds or assistance pursuant to this division shall ensure the respective State Emergency Operations Center receives regular and real-time reporting on aggregated data on testing and results from State and local public health departments, as determined by the Director of the Centers for Disease Control and Prevention, and that such data is transmitted to the Centers for Disease Control and Prevention. 1703.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 
1704.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 1705.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2020. 
1706.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 1707.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.This division may be cited as the Second Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020.. (2)Amend division C to read as follows: 
CEmergency Family and Medical Leave Expansion Act 
3101.Short titleThis Act may be cited as Emergency Family and Medical Leave Expansion Act.  3102.Amendments to the Family and Medical Leave Act of 1993 (a)Public health emergency leave (1)In generalSection 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the following: 
 
(F)During the period beginning on the date the Emergency Family and Medical Leave Expansion Act takes effect, and ending on December 31, 2020, because of a qualifying need related to a public health emergency in accordance with section 110.. (2)Paid leave requirementSection 102(c) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(c)) is amended by striking under subsection (a) and inserting under subsection (a) (other than certain periods of leave under subsection (a)(1)(F)).  
(b)RequirementsTitle I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) is amended by adding at the end the following:   110.Public health emergency leave (a)DefinitionsThe following shall apply with respect to leave under section 102(a)(1)(F): 
(1)Application of certain termsThe definitions in section 101 shall apply, except as follows: (A)Eligible employeeIn lieu of the definition in sections 101(2)(A) and 101(2)(B)(ii), the term eligible employee means an employee who has been employed for at least 30 calendar days by the employer with respect to whom leave is requested under section 102(a)(1)(F). 
(B)Employer thresholdSection 101(4)(A)(i) shall be applied by substituting fewer than 500 employees for 50 or more employees for each working day during each of 20 or more calendar workweeks in the current or preceding calendar year. (2)Additional definitionsIn addition to the definitions described in paragraph (1), the following definitions shall apply with respect to leave under section 102(a)(1)(F):  
(A)Qualifying need related to a public health emergencyThe term qualifying need related to a public health emergency, with respect to leave, means the employee is unable to work (or telework) due to a need for leave to care for the son or daughter under 18 years of age of such employee if the school or place of care has been closed, or the child care provider of such son or daughter is unavailable, due to a public health emergency. (B)Public health emergencyThe term public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority. 
(C)Child care providerThe term child care provider means a provider who receives compensation for providing child care services on a regular basis, including an eligible child care provider (as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n)). (D)SchoolThe term school means an elementary school or secondary school as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)Regulatory AuthoritiesThe Secretary of Labor shall have the authority to issue regulations for good cause under sections 553(b)(B) and 553(d)(A) of title 5, United States Code— (A)to exclude certain health care providers and emergency responders from the definition of eligible employee under section 110(a)(1)(A); and 
(B)to exempt small businesses with fewer than 50 employees from the requirements of section 102(a)(1)(F) when the imposition of such requirements would jeopardize the viability of the business as a going concern. (b)Relationship to paid leave (1)Unpaid leave for initial 10 days (A)In generalThe first 10 days for which an employee takes leave under section 102(a)(1)(F) may consist of unpaid leave. 
(B)Employee electionAn employee may elect to substitute any accrued vacation leave, personal leave, or medical or sick leave for unpaid leave under section 102(a)(1)(F) in accordance with section 102(d)(2)(B).  (2)Paid leave for subsequent days (A)In generalAn employer shall provide paid leave for each day of leave under section 102(a)(1)(F) that an employee takes after taking leave under such section for 10 days. 
(B)Calculation 
(i)In generalSubject to clause (ii), paid leave under subparagraph (A) for an employee shall be calculated based on— (I)an amount that is not less than two-thirds of an employee’s regular rate of pay (as determined under section 7(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(e)); and 
(II)the number of hours the employee would otherwise be normally scheduled to work (or the number of hours calculated under subparagraph (C)). (ii)ClarificationIn no event shall such paid leave exceed $200 per day and $10,000 in the aggregate. 
(C)Varying schedule hours calculationIn the case of an employee whose schedule varies from week to week to such an extent that an employer is unable to determine with certainty the number of hours the employee would have worked if such employee had not taken leave under section 102(a)(1)(F), the employer shall use the following in place of such number: (i)Subject to clause (ii), a number equal to the average number of hours that the employee was scheduled per day over the 6-month period ending on the date on which the employee takes such leave, including hours for which the employee took leave of any type. 
(ii)If the employee did not work over such period, the reasonable expectation of the employee at the time of hiring of the average number of hours per day that the employee would normally be scheduled to work. (c)NoticeIn any case where the necessity for leave under section 102(a)(1)(F) for the purpose described in subsection (a)(2)(A)(iii) is foreseeable, an employee shall provide the employer with such notice of leave as is practicable.  
(d)Restoration to position 
(1)In generalSection 104(a)(1) shall not apply with respect to an employee of an employer who employs fewer than 25 employees if the conditions described in paragraph (2) are met. (2)ConditionsThe conditions described in this paragraph are the following: 
(A)The employee takes leave under section 102(a)(1)(F).  (B)The position held by the employee when the leave commenced does not exist due to economic conditions or other changes in operating conditions of the employer— 
(i)that affect employment; and (ii)are caused by a public health emergency during the period of leave. 
(C)The employer makes reasonable efforts to restore the employee to a position equivalent to the position the employee held when the leave commenced, with equivalent employment benefits, pay, and other terms and conditions of employment. (D)If the reasonable efforts of the employer under subparagraph (C) fail, the employer makes reasonable efforts during the period described in paragraph (3) to contact the employee if an equivalent position described in subparagraph (C) becomes available. 
(3)Contact periodThe period described under this paragraph is the 1-year period beginning on the earlier of— (A)the date on which the qualifying need related to a public health emergency concludes; or 
(B)the date that is 12 weeks after the date on which the employee’s leave under section 102(a)(1)(F) commences.. 3103.Employment under multi-employer bargaining agreements (a)EmployersAn employer signatory to a multiemployer collective bargaining agreement may, consistent with its bargaining obligations and its collective bargaining agreement, fulfill its obligations under section 110(b)(2) of title I of the Family and Medical Leave Act of 1993, as added by the Families First Coronavirus Response Act, by making contributions to a multiemployer fund, plan, or program based on the paid leave each of its employees is entitled to under such section while working under the multiemployer collective bargaining agreement, provided that the fund, plan, or program enables employees to secure pay from such fund, plan, or program based on hours they have worked under the multiemployer collective bargaining agreement for paid leave taken under section 102(a)(1)(F) of title I of the Family and Medical Leave Act of 1993, as added by the Families First Coronavirus Response Act. 
(b)EmployeesEmployees who work under a multiemployer collective bargaining agreement into which their employers make contributions as provided in subsection (a) may secure pay from such fund, plan, or program based on hours they have worked under the multiemployer collective bargaining agreement for paid leave taken under section 102(a)(1)(F) of title I of the Family and Medical Leave Act of 1993, as added by the Families First Coronavirus Response Act. 3104.Special Rule for Certain EmployersAn employer under 110(a)(B) shall not be subject to section 107(a) for a violation of section 102(a)(1)(F) if the employer does not meet the definition of employer set forth in Section 101(4)(A)(i). 
3105.Special Rule for Health Care Providers and Emergency RespondersAn employer of an employee who is a health care provider or an emergency responder may elect to exclude such employee from the application of the provisions in the amendments made under of section 3102 of this Act. 3106.Effective DateThis Act shall take effect not later than 15 days after the date of enactment of this Act.. 
(3)Amend division E to read as follows: EEmergency Paid Sick Leave Act 5101.Short titleThis Act may be cited as the Emergency Paid Sick Leave Act. 
5102.Paid sick time requirement 
(a)In generalAn employer shall provide to each employee employed by the employer paid sick time to the extent that the employee is unable to work (or telework) due to a need for leave because: (1) The employee is subject to a Federal, State, or local quarantine or isolation order related to COVID–19.  
(2)The employee has been advised by a health care provider to self-quarantine due to concerns related to COVID–19. (3)The employee is experiencing symptoms of COVID–19 and seeking a medical diagnosis. 
(4)The employee is caring for an individual who is subject to an order as described in subparagraph (1) or has been advised as described in paragraph (2). (5)The employee is caring for a son or daughter of such employee if the school or place of care of the son or daughter has been closed, or the child care provider of such son or daughter is unavailable, due to COVID–19 precautions. 
(6)The employee is experiencing any other substantially similar condition specified by the Secretary of Health and Human Services in consultation with the Secretary of the Treasury and the Secretary of Labor.Except that an employer of an employee who is a health care provider or an emergency responder may elect to exclude such employee from the application of this subsection. (b)Duration of paid sick time (1)In generalAn employee shall be entitled to paid sick time for an amount of hours determined under paragraph (2). 
(2)Amount of hoursThe amount of hours of paid sick time to which an employee is entitled shall be as follows: (A)For full-time employees, 80 hours. 
(B)For part-time employees, a number of hours equal to the number of hours that such employee works, on average, over a 2-week period. (3)CarryoverPaid sick time under this section shall not carry over from 1 year to the next. 
(c)Employer’s termination of paid sick timePaid sick time provided to an employee under this Act shall cease beginning with the employee’s next scheduled workshift immediately following the termination of the need for paid sick time under subsection (a).  (d)ProhibitionAn employer may not require, as a condition of providing paid sick time under this Act, that the employee involved search for or find a replacement employee to cover the hours during which the employee is using paid sick time. 
(e)Use of paid sick time 
(1)In generalThe paid sick time under subsection (a) shall be available for immediate use by the employee for the purposes described in such subsection, regardless of how long the employee has been employed by an employer. (2)Sequencing (A)In generalAn employee may first use the paid sick time under subsection (a) for the purposes described in such subsection. 
(B)ProhibitionAn employer may not require an employee to use other paid leave provided by the employer to the employee before the employee uses the paid sick time under subsection (a). 5103.Notice (a)In generalEach employer shall post and keep posted, in conspicuous places on the premises of the employer where notices to employees are customarily posted, a notice, to be prepared or approved by the Secretary of Labor, of the requirements described in this Act. 
(b)Model noticeNot later than 7 days after the date of enactment of this Act, the Secretary of Labor shall make publicly available a model of a notice that meets the requirements of subsection (a). 5104.Prohibited actsIt shall be unlawful for any employer to discharge, discipline, or in any other manner discriminate against any employee who— 
(1)takes leave in accordance with this Act; and (2)has filed any complaint or instituted or caused to be instituted any proceeding under or related to this Act (including a proceeding that seeks enforcement of this Act), or has testified or is about to testify in any such proceeding. 
5105.Enforcement 
(a)Unpaid sick leaveAn employer who violates section 5102 shall— (1)be considered to have failed to pay minimum wages in violation of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206); and 
(2)be subject to the penalties described in sections 16 and 17 of such Act (29 U.S.C. 216; 217) with respect to such violation. (b)Unlawful terminationAn employer who willfully violates section 5104 shall— 
(1)be considered to be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3)); and (2)be subject to the penalties described in sections 16 and 17 of such Act (29 U.S.C. 216; 217) with respect to such violation. 
5106.Employment under multi-employer bargaining agreements 
(a)EmployersAn employer signatory to a multiemployer collective bargaining agreement may, consistent with its bargaining obligations and its collective bargaining agreement, fulfill its obligations under this Act by making contributions to a multiemployer fund, plan, or program based on the hours of paid sick time each of its employees is entitled to under this Act while working under the multiemployer collective bargaining agreement, provided that the fund, plan, or program enables employees to secure pay from such fund, plan, or program based on hours they have worked under the multiemployer collective bargaining agreement and for the uses specified under section 5102(a). (b)EmployeesEmployees who work under a multiemployer collective bargaining agreement into which their employers make contributions as provided in subsection (a) may secure pay from such fund, plan, or program based on hours they have worked under the multiemployer collective bargaining agreement for the uses specified in section 5102(a). 
5107.Rules of constructionNothing in this Act shall be construed— (1)to in any way diminish the rights or benefits that an employee is entitled to under any— 
(A)other Federal, State, or local law; (B)collective bargaining agreement; or 
(C)existing employer policy; or (2)to require financial or other reimbursement to an employee from an employer upon the employee’s termination, resignation, retirement, or other separation from employment for paid sick time under this Act that has not been used by such employee. 
5108.Effective dateThis Act, and the requirements under this Act, shall take effect not later than 15 days after the date of enactment of this Act. 5109.SunsetThis Act, and the requirements under this Act, shall expire on December 31, 2020. 
5110.DefinitionsFor purposes of the Act: (1)EmployeeThe terms employee means an individual who is— 
(A) 
(i)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered under subparagraph (E) or (F), including such an employee of the Library of Congress, except that a reference in such section to an employer shall be considered to be a reference to an employer described in clauses (i)(I) and (ii) of paragraph (5)(A); or (ii)an employee of the Government Accountability Office; 
(B)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)); (C)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment; 
(D)a covered employee, as defined in section 411(c) of title 3, United States Code;  (E)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code; or 
(F)any other individual occupying a position in the civil service (as that term is defined in section 2101(1) of title 5, United States Code). (2)Employer (A)In generalThe term employer means a person who is— 
(i) 
(I)a covered employer, as defined in subparagraph (B), who is not covered under subclause (V); (II)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991; 
(III)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995; (IV)an employing office, as defined in section 411(c) of title 3, United States Code; or 
(V)an Executive Agency as defined in section 105 of title 5, United States Code, and including the U.S. Postal Service and the Postal Regulatory Commission; and (ii)engaged in commerce (including government), or an industry or activity affecting commerce (including government), as defined in subparagraph (B)(iii). 
(B)Covered employer 
(i)In generalIn subparagraph (A)(i)(I), the term covered employer— (I)means any person engaged in commerce or in any industry or activity affecting commerce that— 
(aa)in the case of a private entity or individual, employs fewer than 500 employees; and (bb)in the case of a public agency or any other entity that is not a private entity or individual, employs 1 or more employees; 
(II)includes— (aa)includes any person acting directly or indirectly in the interest of an employer in relation to an employee (within the meaning of such phrase in section 3(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(d)); and 
(bb)any successor in interest of an employer; (III)includes any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)); and 
(IV)includes the Government Accountability Office and the Library of Congress. (ii)Public agencyFor purposes of clause (i)(IV), a public agency shall be considered to be a person engaged in commerce or in an industry or activity affecting commerce. 
(iii)DefinitionsFor purposes of this subparagraph: (I)CommerceThe terms commerce and industry or activity affecting commerce means any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce, and include commerce and any industry affecting commerce, as defined in paragraphs (1) and (3) of section 501 of the Labor Management Relations Act of 1947 (29 U.S.C. 142 (1) and (3)). 
(II)EmployeeThe term employee has the same meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)). (III)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)). 
(3)FLSA termsThe terms employ and State have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). (4)FMLA termsThe terms health care provider and son or daughter have the meanings given such terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). 
(5)Paid sick time 
(A)In generalThe term paid sick time means an increment of compensated leave that— (i)is provided by an employer for use during an absence from employment for a reason described in any paragraph of section 2(a); and 
(ii)is calculated based on the employee’s required compensation under subparagraph (B) and the number of hours the employee would otherwise be normally scheduled to work (or the number of hours calculated under subparagraph (C)), except that in no event shall such paid sick time exceed— (I)$511 per day and $5,110 in the aggregate for a use described in paragraph (1), (2), or (3) of section 5102(a); and  
(II)$200 per day and $2,000 in the aggregate for a use described in paragraph (4), (5), or (6) of section 5102(a).  (B)Required compensation (i)In GeneralSubject to subparagraph (A)(ii), the employee’s required compensation under this subparagraph shall be not less than the greater of the following: 
(I)The employee’s regular rate of pay (as determined under section 7(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(e)). (II)The minimum wage rate in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)). 
(III)The minimum wage rate in effect for such employee in the applicable State or locality, whichever is greater, in which the employee is employed. (ii)Special Rule for Care of Family MembersSubject to subparagraph (A)(ii), with respect to any paid sick time provided for any use described in paragraph (4), (5), or (6) of section 5102(a), the employee’s required compensation under this subparagraph shall be two-thirds of the amount described in clause (B)(i). 
(C)Varying schedule hours calculationIn the case of a part-time employee described in section 5102(b)(2)(B) whose schedule varies from week to week to such an extent that an employer is unable to determine with certainty the number of hours the employee would have worked if such employee had not taken paid sick time under section 2(a), the employer shall use the following in place of such number: (i)Subject to clause (ii), a number equal to the average number of hours that the employee was scheduled per day over the 6-month period ending on the date on which the employee takes the paid sick time, including hours for which the employee took leave of any type. 
(ii)If the employee did not work over such period, the reasonable expectation of the employee at the time of hiring of the average number of hours per day that the employee would normally be scheduled to work. (D)GuidelinesNot later than 15 days after the date of the enactment of this Act, the Secretary of Labor shall issue guidelines to assist employers in calculating the amount of paid sick time under subparagraph (A). 
(E)Reasonable noticeAfter the first workday (or portion thereof) an employee receives paid sick time under this Act, an employer may require the employee to follow reasonable notice procedures in order to continue receiving such paid sick time. 5111.Regulatory authoritiesThe Secretary of Labor shall have the authority to issue regulations for good cause under sections 553(b)(B) and 553(d)(A) of title 5, United States Code— 
(1)to exclude certain health care providers and emergency responders from the definition of employee under section 5110(1) including by allowing the employer of such health care providers and emergency responders to opt out; (2)to exempt small businesses with fewer than 50 employees from the requirements of section 5102(a)(5) when the imposition of such requirements would jeopardize the viability of the business as a going concern; and 
(3)as necessary, to carry out the purposes of this Act, including to ensure consistency between this Act and Division C and Division G of the Families First Coronavirus Response Act.. (4)Amend division F to read as follows: 
FHealth Provisions 
6001.Coverage of testing for COVID–19 
(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements or prior authorization or other medical management requirements, for the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act: (1)In vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that are approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products. 
(2)Items and services furnished to an individual during health care provider office visits (which term in this paragraph includes in-person visits and telehealth visits), urgent care center visits, and emergency room visits that result in an order for or administration of an in vitro diagnostic product described in paragraph (1), but only to the extent such items and services relate to the furnishing or administration of such product or to the evaluation of such individual for purposes of determining the need of such individual for such product.  (b)EnforcementThe provisions of subsection (a) shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable. 
(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction or otherwise. (d)TermsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable. 
6002.Waiving cost sharing under the Medicare program for certain visits relating to testing for COVID–19 
(a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended— (1)in subsection (a)(1)— 
(A)by striking and before (CC); and  (B)by inserting before the period at the end the following: , and (DD) with respect to a specified COVID–19 testing-related service described in paragraph (1) of subsection (cc) for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection, the amounts paid shall be 100 percent of the payment amount otherwise recognized under such respective specified outpatient payment provision for such service,;  
(2)in subsection (b), in the first sentence— (A)by striking and before (10); and 
(B)by inserting before the period at the end the following: , and (11) such deductible shall not apply with respect to any specified COVID–19 testing-related service described in paragraph (1) of subsection (cc) for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection; and (3)by adding at the end the following new subsection: 
 
(cc)Specified COVID–19 testing-Related servicesFor purposes of subsection (a)(1)(DD): (1)Description (A)In generalA specified COVID–19 testing-related service described in this paragraph is a medical visit that— 
(i)is in any of the categories of HCPCS evaluation and management service codes described in subparagraph (B); (ii)is furnished during any portion of the emergency period (as defined in section 1135(g)(1)(B)) (beginning on or after the date of enactment of this subsection); 
(iii)results in an order for or administration of a clinical diagnostic laboratory test described in section 1852(a)(1)(B)(iv)(IV); and (iv)relates to the furnishing or administration of such test or to the evaluation of such individual for purposes of determining the need of such individual for such test. 
(B)Categories of HCPCS codesFor purposes of subparagraph (A), the categories of HCPCS evaluation and management services codes are the following: (i)Office and other outpatient services. 
(ii)Hospital observation services. (iii)Emergency department services. 
(iv)Nursing facility services. (v)Domiciliary, rest home, or custodial care services. 
(vi)Home services. (vii)Online digital evaluation and management services. 
(2)Specified outpatient payment provisionA specified outpatient payment provision described in this paragraph is any of the following: (A)The hospital outpatient prospective payment system under subsection (t). 
(B)The physician fee schedule under section 1848. (C)The prospective payment system developed under section 1834(o). 
(D)Section 1834(g), with respect to an outpatient critical access hospital service. (E)The payment basis determined in regulations pursuant to section 1833(a)(3) for rural health clinic services.. 
(b)Claims modifierThe Secretary of Health and Human Services shall provide for an appropriate modifier (or other identifier) to include on claims to identify, for purposes of subparagraph (DD) of section 1833(a)(1), as added by subsection (a), specified COVID–19 testing-related services described in paragraph (1) of section 1833(cc) of the Social Security Act, as added by subsection (a), for which payment may be made under a specified outpatient payment provision described in paragraph (2) of such subsection. (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, including amendments made by, this section through program instruction or otherwise. 
6003.Coverage of testing for COVID–19 at no cost sharing under the Medicare Advantage program 
(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended— (1)in clause (iv)— 
(A)by redesignating subclause (IV) as subclause (VI); and (B)by inserting after subclause (III) the following new subclauses: 
 
(IV)Clinical diagnostic laboratory test administered during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of the Families First Coronavirus Response Act for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 and the administration of such test. (V)Specified COVID–19 testing-related services (as described in section 1833(cc)(1)) for which payment would be payable under a specified outpatient payment provision described in section 1833(cc)(2).; 
(2)in clause (v), by inserting , other than subclauses (IV) and (V) of such clause, after clause (iv); and (3)by adding at the end the following new clause: 
 
(vi)Prohibition of application of certain requirements for COVID–19 testingIn the case of a product or service described in subclause (IV) or (V), respectively, of clause (iv) that is administered or furnished during any portion of the emergency period described in such subclause beginning on or after the date of the enactment of this clause, an MA plan may not impose any prior authorization or other utilization management requirements with respect to the coverage of such a product or service under such plan.. (b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
6004.Coverage at no cost sharing of COVID–19 testing under Medicaid and CHIP 
(a)Medicaid 
(1)In generalSection 1905(a)(3) of the Social Security Act (42 U.S.C. 1396d(a)(3)) is amended— (A)by striking other laboratory and inserting (A) other laboratory; 
(B)by inserting and after the semicolon; and  (C)by adding at the end the following new subparagraph:  
 
(B)in vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) administered during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of this subparagraph for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that are approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products; . (2)No cost sharing (A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended— 
(i)in subparagraph (D), by striking or at the end; (ii)in subparagraph (E), by striking ; and and inserting a comma; and 
(iii)by adding at the end the following new subparagraphs:  (F)any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subparagraph (and the administration of such product), or 
(G)COVID–19 testing-related services for which payment may be made under the State plan; and. (B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause: 
 
(xi)Any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this clause (and the administration of such product) and any visit described in section 1916(a)(2)(G) that is furnished during any such portion.. (C)ClarificationThe amendments made this paragraph shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States. 
(3)State option to provide coverage for uninsured individuals 
(A)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— (i)in subparagraph (A)(ii)— 
(I)in subclause (XXI), by striking or at the end; (II)in subclause (XXII), by adding or at the end; and 
(III)by adding at the end the following new subclause:  (XXIII)during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) beginning on or after the date of the enactment of this subclause, who are uninsured individuals (as defined in subsection (ss));; and 
(ii)in the matter following subparagraph (G)— (I)by striking and (XVII) and inserting , (XVII); and 
(II)by inserting after instead of through subclause (VIII) the following: , and (XVIII) the medical assistance made available to an uninsured individual (as defined in subsection (ss)) who is eligible for medical assistance only because of subparagraph (A)(ii)(XXIII) shall be limited to medical assistance for any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subclause (and the administration of such product) and any visit described in section 1916(a)(2)(G) that is furnished during any such portion. (B)Receipt and initial processing of applications at certain locationsSection 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) is amended, in the matter preceding subparagraph (A), by striking or (a)(10)(A)(ii)(IX) and inserting (a)(10)(A)(ii)(IX), or (a)(10)(A)(ii)(XXIII).  
(C)Uninsured individual definedSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:  (ss)Uninsured individual definedFor purposes of this section, the term uninsured individual means, notwithstanding any other provision of this title, any individual who is— 
(1)not described in subsection (a)(10)(A)(i); and (2)not enrolled in a Federal health care program (as defined in section 1128B(f)), a group health plan, group or individual health insurance coverage offered by a health insurance issuer (as such terms are defined in section 2791 of the Public Health Service Act), or a health plan offered under chapter 89 of title 5, United States Code.. 
(D)Federal medical assistance percentageSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following new sentence: Notwithstanding the first sentence of this subsection, the Federal medical assistance percentage shall be 100 per centum with respect to (and, notwithstanding any other provision of this title, available for) medical assistance provided to uninsured individuals (as defined in section 1902(ss)) who are eligible for such assistance only on the basis of section 1902(a)(10)(A)(ii)(XXIII) and with respect to expenditures described in section 1903(a)(7) that a State demonstrates to the satisfaction of the Secretary are attributable to administrative costs related to providing for such medical assistance to such individuals under the State plan.. (b)CHIP (1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following paragraph: 
 
(10)Certain in vitro diagnostic products for COVID–19 testingThe child health assistance provided to a targeted low-income child shall include coverage of any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subparagraph (and the administration of such product).. (2)Coverage for targeted low-income pregnant womenSection 2112(b)(4) of the Social Security Act (42 U.S.C. 1397ll(b)(4)) is amended by inserting under section 2103(c) after same requirements. 
(3)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)) is amended— (A)in the paragraph header, by inserting , COVID–19 testing, before or pregnancy-related assistance; and 
(B)by striking category of services described in subsection (c)(1)(D) or and inserting categories of services described in subsection (c)(1)(D), in vitro diagnostic products described in subsection (c)(10) (and administration of such products), visits described in section 1916(a)(2)(G), or. 6005.Treatment of personal respiratory protective devices as covered countermeasuresSection 319F–3(i)(1) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)) is amended— 
(1)in subparagraph (B), by striking or at the end;  (2)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph:  (D)a personal respiratory protective device that is— 
(i)approved by the National Institute for Occupational Safety and Health under part 84 of title 42, Code of Federal Regulations (or successor regulations); (ii)subject to the emergency use authorization issued by the Secretary on March 2, 2020, or subsequent emergency use authorizations, pursuant to section 564 of the Federal Food, Drug, and Cosmetic Act (authorizing emergency use of personal respiratory protective devices during the COVID–19 outbreak); and 
(iii)used during the period beginning on January 27, 2020, and ending on October 1, 2024, in response to the public health emergency declared on January 31, 2020, pursuant to section 319 as a result of confirmed cases of 2019 Novel Coronavirus (2019-nCoV). . 6006.Application with respect to Tricare, coverage for veterans, and coverage for Federal civilians (a)TricareThe Secretary of Defense may not require any copayment or other cost sharing under chapter 55 of title 10, United States Code, for in vitro diagnostic products described in paragraph (1) of section 6001(a) (or the administration of such products) or visits described in paragraph (2) of such section furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act. 
(b)VeteransThe Secretary of Veterans Affairs may not require any copayment or other cost sharing under chapter 17 of title 38, United States Code, for in vitro diagnostic products described in paragraph (1) of section 6001(a) (or the administration of such products) or visits described in paragraph (2) of such section furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act. (c)Federal civiliansNo copayment or other cost sharing may be required for any individual occupying a position in the civil service (as that term is defined in section 2101(1) of title 5, United States Code) enrolled in a health benefits plan, including any plan under chapter 89 of title 5, United States Code, or for any other individual currently enrolled in any plan under chapter 89 of title 5 for in vitro diagnostic products described in paragraph (1) of section 6001(a) (or the administration of such products) or visits described in paragraph (2) of such section furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act. 
6007.Coverage of testing for COVID–19 at no cost sharing for Indians receiving purchased/referred careThe Secretary of Health and Human Services shall cover, without the imposition of any cost sharing requirements, the cost of providing any COVID–19 related items and services as described in paragraph (1) of section 6001(a) (or the administration of such products) or visits described in paragraph (2) of such section furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 320b–5(g)) beginning on or after the date of the enactment of this Act to Indians (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) receiving health services through the Indian Health Service, including through an Urban Indian Organization, regardless of whether such items or services have been authorized under the purchased/referred care system funded by the Indian Health Service or is covered as a health service of the Indian Health Service. 6008.Temporary increase of Medicaid FMAP (a)In generalSubject to subsection (b), for each calendar quarter occurring during the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, the Federal medical assistance percentage determined for each State, including the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, under section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) shall be increased by 6.2 percentage points. 
(b)Requirement for all StatesA State described in subsection (a) may not receive the increase described in such subsection in the Federal medical assistance percentage for such State, with respect to a quarter, if— (1)eligibility standards, methodologies, or procedures under the State plan of such State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver under such title or section 1115 of such Act (42 U.S.C. 1315)) are more restrictive during such quarter than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) as in effect on January 1, 2020; 
(2)the amount of any premium imposed by the State pursuant to section 1916 or 1916A of such Act (42 U.S.C. 1396o, 1396o–1) during such quarter, with respect to an individual enrolled under such plan (or waiver), exceeds the amount of such premium as of January 1, 2020; (3)the State fails to provide that an individual who is enrolled for benefits under such plan (or waiver) as of the date of enactment of this section or enrolls for benefits under such plan (or waiver) during the period beginning on such date of enactment and ending the last day of the month in which the emergency period described in subsection (a) ends shall be treated as eligible for such benefits through the end of the month in which such emergency period ends unless the individual requests a voluntary termination of eligibility or the individual ceases to be a resident of the State; or 
(4)the State does not provide coverage under such plan (or waiver), without the imposition of cost sharing, during such quarter for any testing services and treatments for COVID–19, including vaccines, specialized equipment, and therapies. (c)Requirement for certain StatesSection 1905(cc) of the Social Security Act (42 U.S.C. 1396d(cc)) is amended by striking the period at the end of the subsection and inserting and section 6008 of the Families First Coronavirus Response Act, except that in applying such treatments to the increases in the Federal medical assistance percentage under section 6008 of the Families First Coronavirus Response Act, the reference to December 31, 2009 shall be deemed to be a reference to March 11, 2020. 
6009.Increase in Medicaid allotments for territoriesSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (B)— (i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $126,000,000; and inserting for fiscal year 2020, $128,712,500; and; and (iii)by adding at the end the following new clause: 
 
(iii)for fiscal year 2021, $127,937,500;; (B)in subparagraph (C)— 
(i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $127,000,000; and inserting for fiscal year 2020, $130,875,000; and; and 
(iii)by adding at the end the following new clause:  (iii)for fiscal year 2021, $129,712,500;; 
(C)in subparagraph (D)— (i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $60,000,000; and and inserting for fiscal year 2020, $63,100,000; and; and (iii)by adding at the end the following new clause: 
 
(iii)for fiscal year 2021, $62,325,000; and; and (D)in subparagraph (E)— 
(i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $84,000,000. and inserting for fiscal year 2020, $86,325,000; and; and 
(iii)by adding at the end the following new clause:  (iii)for fiscal year 2021, $85,550,000.; and 
(2)in paragraph (6)(A)— (A)in clause (i), by striking $2,623,188,000 and inserting $2,716,188,000; and 
(B)in clause (ii), by striking $2,719,072,000 and inserting $2,809,063,000. 6010.Clarification relating to Secretarial authority regarding Medicare telehealth services furnished during COVID–19 emergency periodParagraph (3)(A) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) is amended to read as follows: 
 
(A)furnished to such individual, during the 3-year period ending on the date such telehealth service was furnished, an item or service that would be considered covered under title XVIII if furnished to an individual entitled to benefits or enrolled under such title; or.. (5)Amend division G to read as follows: 
GTax Credits for Paid Sick and Paid Family and Medical Leave 
7001.Payroll Credit for Required Paid Sick Leave 
(a)In generalIn the case of an employer, there shall be allowed as a credit against the tax imposed by section 3111(a) or 3221(a) of the Internal Revenue Code of 1986 for each calendar quarter an amount equal to 100 percent of the qualified sick leave wages paid by such employer with respect to such calendar quarter. (b)Limitations and refundability (1)Wages taken into accountThe amount of qualified sick leave wages taken into account under subsection (a) with respect to any individual shall not exceed $200 ($511 in the case of any day any portion of which is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act) for any day (or portion thereof) for which the individual is paid qualified sick leave wages. 
(2)Overall limitation on number of days taken into accountThe aggregate number of days taken into account under paragraph (1) for any calendar quarter shall not exceed the excess (if any) of— (A)10, over 
(B)the aggregate number of days so taken into account for all preceding calendar quarters. (3)Credit limited to certain employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the tax imposed by section 3111(a) or 3221(a) of such Code for such calendar quarter (reduced by any credits allowed under subsections (e) and (f) of section 3111 of such Code for such quarter) on the wages paid with respect to the employment of all employees of the employer. 
(4)Refundability of excess credit 
(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (3) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of such Code. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to an employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
(c)Qualified sick leave wagesFor purposes of this section, the term qualified sick leave wages means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and compensation (as defined in section 3231(e) of the Internal Revenue Code) paid by an employer which are required to be paid by reason of the Emergency Paid Sick Leave Act. (d)Allowance of credit for certain health plan expenses (1)In generalThe amount of the credit allowed under subsection (a) shall be increased by so much of the employer’s qualified health plan expenses as are properly allocable to the qualified sick leave wages for which such credit is so allowed. 
(2)Qualified health plan expensesFor purposes of this subsection, the term qualified health plan expenses means amounts paid or incurred by the employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code. (3)Allocation rulesFor purposes of this section, qualified health plan expenses shall be allocated to qualified sick leave wages in such manner as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among covered employees and pro rata on the basis of periods of coverage (relative to the time periods of leave to which such wages relate). 
(e)Special rules 
(1)Denial of double benefitFor purposes of chapter 1 of such Code, the gross income of the employer, for the taxable year which includes the last day of any calendar quarter with respect to which a credit is allowed under this section, shall be increased by the amount of such credit. Any wages taken into account in determining the credit allowed under this section shall not be taken into account for purposes of determining the credit allowed under section 45S of such Code. (2)Election not to have section applyThis section shall not apply with respect to any employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe) not to have this section apply. 
(3)Certain termsAny term used in this section which is also used in chapter 21 of such Code shall have the same meaning as when used in such chapter. (4)Certain governmental employersThis credit shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing. 
(f)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including— (1)regulations or other guidance to prevent the avoidance of the purposes of the limitations under this section, 
(2)regulations or other guidance to minimize compliance and record-keeping burdens under this section,  (3)regulations or other guidance providing for waiver of penalties for failure to deposit amounts in anticipation of the allowance of the credit allowed under this section,  
(4)regulations or other guidance for recapturing the benefit of credits determined under this section in cases where there is a subsequent adjustment to the credit determined under subsection (a), and (5)regulations or other guidance to ensure that the wages taken into account under this section conform with the paid sick time required to be provided under the Emergency Paid Sick Leave Act. 
(g)Application of sectionThis section shall apply only to wages paid with respect to the period beginning on a date selected by the Secretary of the Treasury (or the Secretary’s delegate) which is during the 15-day period beginning on the date of the enactment of this Act, and ending on December 31, 2020.  (h)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted. 
7002.Credit for sick leave for certain self-employed individuals 
(a)Credit against self-Employment taxIn the case of an eligible self-employed individual, there shall be allowed as a credit against the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year an amount equal to the qualified sick leave equivalent amount with respect to the individual. (b)Eligible self-Employed individualFor purposes of this section, the term eligible self-employed individual means an individual who— 
(1)regularly carries on any trade or business within the meaning of section 1402 of such Code, and (2)would be entitled to receive paid leave during the taxable year pursuant to the Emergency Paid Sick Leave Act if the individual were an employee of an employer (other than himself or herself). 
(c)Qualified sick leave equivalent amountFor purposes of this section— (1)In generalThe term qualified sick leave equivalent amount means, with respect to any eligible self-employed individual, an amount equal to— 
(A)the number of days during the taxable year (but not more than the applicable number of days) that the individual is unable to perform services in any trade or business referred to in section 1402 of such Code for a reason with respect to which such individual would be entitled to receive sick leave as described in subsection (b), multiplied by (B)the lesser of— 
(i)$200 ($511 in the case of any day of paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act), or (ii)67 percent (100 percent in the case of any day of paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act) of the average daily self-employment income of the individual for the taxable year. 
(2)Average daily self-employment incomeFor purposes of this subsection, the term average daily self-employment income means an amount equal to— (A)the net earnings from self-employment of the individual for the taxable year, divided by 
(B)260. (3)Applicable number of daysFor purposes of this subsection, the term applicable number of days means, with respect to any taxable year, the excess (if any) of 10 days over the number of days taken into account under paragraph (1)(A) in all preceding taxable years. 
(d)Special rules 
(1)Credit refundable 
(A)In generalThe credit determined under this section shall be treated as a credit allowed to the taxpayer under subpart C of part IV of subchapter A of chapter 1 of such Code. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any refund due from the credit determined under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
(2)DocumentationNo credit shall be allowed under this section unless the individual maintains such documentation as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe to establish such individual as an eligible self-employed individual. (3)Denial of double benefitIn the case of an individual who receives wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) or compensation (as defined in section 3231(e) of the Internal Revenue Code) paid by an employer which are required to be paid by reason of the Emergency Paid Sick Leave Act, the qualified sick leave equivalent amount otherwise determined under subsection (c) shall be reduced (but not below zero) to the extent that the sum of the amount described in such subsection and in section 7001(b)(1) exceeds $2,000 ($5,110 in the case of any day any portion of which is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act). 
(4)Certain termsAny term used in this section which is also used in chapter 2 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter. (e)Application of sectionOnly days occurring during the period beginning on a date selected by the Secretary of the Treasury (or the Secretary’s delegate) which is during the 15-day period beginning on the date of the enactment of this Act, and ending on December 31, 2020, may be taken into account under subsection (c)(1)(A). 
(f)Application of credit in certain possessions 
(1)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury (or the Secretary’s delegate) shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this section. Such amounts shall be determined by the Secretary of the Treasury (or the Secretary’s delegate) based on information provided by the government of the respective possession. (2)Payments to other possessionsThe Secretary of the Treasury (or the Secretary’s delegate) shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury (or the Secretary’s delegate) as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury (or the Secretary’s delegate), under which such possession will promptly distribute such payments to its residents.  
(3)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. (4)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
(g)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including— (1)regulations or other guidance to effectuate the purposes of this Act, and 
(2)regulations or other guidance to minimize compliance and record-keeping burdens under this section.  7003.Payroll Credit for Required Paid Family Leave (a)In generalIn the case of an employer, there shall be allowed as a credit against the tax imposed by section 3111(a) or 3221(a) of the Internal Revenue Code of 1986 for each calendar quarter an amount equal to 100 percent of the qualified family leave wages paid by such employer with respect to such calendar quarter. 
(b)Limitations and refundability 
(1)Wages taken into accountThe amount of qualified family leave wages taken into account under subsection (a) with respect to any individual shall not exceed— (A)for any day (or portion thereof) for which the individual is paid qualified family leave wages, $200, and 
(B)in the aggregate with respect to all calendar quarters, $10,000. (2)Credit limited to certain employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the tax imposed by section 3111(a) or 3221(a) of such Code for such calendar quarter (reduced by any credits allowed under subsections (e) and (f) of section 3111 of such Code, and section 7001 of this Act, for such quarter) on the wages paid with respect to the employment of all employees of the employer. 
(3)Refundability of excess creditIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of such Code. (c)Qualified family leave wagesFor purposes of this section, the term qualified family leave wages means wages (as defined in section 3121(a) of such Code) and compensation (as defined in section 3231(e) of the Internal Revenue Code) paid by an employer which are required to be paid by reason of the Emergency Family and Medical Leave Expansion Act (including the amendments made by such Act). 
(d)Allowance of credit for certain health plan expenses 
(1)In generalThe amount of the credit allowed under subsection (a) shall be increased by so much of the employer’s qualified health plan expenses as are properly allocable to the qualified family leave wages for which such credit is so allowed. (2)Qualified health plan expensesFor purposes of this subsection, the term qualified health plan expenses means amounts paid or incurred by the employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code. 
(3)Allocation rulesFor purposes of this section, qualified health plan expenses shall be allocated to qualified family leave wages in such manner as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among covered employees and pro rata on the basis of periods of coverage (relative to the time periods of leave to which such wages relate). (e)Special rules (1)Denial of double benefitFor purposes of chapter 1 of such Code, the gross income of the employer, for the taxable year which includes the last day of any calendar quarter with respect to which a credit is allowed under this section, shall be increased by the amount of such credit. Any wages taken into account in determining the credit allowed under this section shall not be taken into account for purposes of determining the credit allowed under section 45S of such Code. 
(2)Election not to have section applyThis section shall not apply with respect to any employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe) not to have this section apply. (3)Certain termsAny term used in this section which is also used in chapter 21 of such Code shall have the same meaning as when used in such chapter. 
(4)Certain governmental employersThis credit shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing. (f)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including— 
(1)regulations or other guidance to prevent the avoidance of the purposes of the limitations under this section, (2)regulations or other guidance to minimize compliance and record-keeping burdens under this section, 
(3)regulations or other guidance providing for waiver of penalties for failure to deposit amounts in anticipation of the allowance of the credit allowed under this section, (4)regulations or other guidance for recapturing the benefit of credits determined under this section in cases where there is a subsequent adjustment to the credit determined under subsection (a), and 
(5)regulations or other guidance to ensure that the wages taken into account under this section conform with the paid leave required to be provided under the Emergency Family and Medical Leave Expansion Act (including the amendments made by such Act). (g)Application of sectionThis section shall apply only to wages paid with respect to the period beginning on a date selected by the Secretary of the Treasury (or the Secretary’s delegate) which is during the 15-day period beginning on the date of the enactment of this Act, and ending on December 31, 2020. 
(h)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted. 7004.Credit for family leave for certain self-employed individuals (a)Credit against self-Employment taxIn the case of an eligible self-employed individual, there shall be allowed as a credit against the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year an amount equal to 100 percent of the qualified family leave equivalent amount with respect to the individual. 
(b)Eligible self-Employed individualFor purposes of this section, the term eligible self-employed individual means an individual who— (1)regularly carries on any trade or business within the meaning of section 1402 of such Code, and 
(2)would be entitled to receive paid leave during the taxable year pursuant to the Emergency Family and Medical Leave Expansion Act if the individual were an employee of an employer (other than himself or herself). (c)Qualified family leave equivalent amountFor purposes of this section— 
(1)In generalThe term qualified family leave equivalent amount means, with respect to any eligible self-employed individual, an amount equal to the product of— (A)the number of days (not to exceed 50) during the taxable year that the individual is unable to perform services in any trade or business referred to in section 1402 of such Code for a reason with respect to which such individual would be entitled to receive paid leave as described in subsection (b), multiplied by 
(B)the lesser of— (i)67 percent of the average daily self-employment income of the individual for the taxable year, or 
(ii)$200. (2)Average daily self-employment incomeFor purposes of this subsection, the term average daily self-employment income means an amount equal to— 
(A)the net earnings from self-employment income of the individual for the taxable year, divided by (B)260. 
(d)Special rules 
(1)Credit refundable 
(A)In generalThe credit determined under this section shall be treated as a credit allowed to the taxpayer under subpart C of part IV of subchapter A of chapter 1 of such Code. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any refund due from the credit determined under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
(2)DocumentationNo credit shall be allowed under this section unless the individual maintains such documentation as the Secretary of the Treasury (or the Secretary’s delegate) may prescribe to establish such individual as an eligible self-employed individual. (3)Denial of double benefitIn the case of an individual who receives wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) or compensation (as defined in section 3231(e) of the Internal Revenue Code) paid by an employer which are required to be paid by reason of the Emergency Family and Medical Leave Expansion Act, the qualified family leave equivalent amount otherwise described in subsection (c) shall be reduced (but not below zero) to the extent that the sum of the amount described in such subsection and in section 7003(b)(1) exceeds $10,000. 
(4)Certain termsAny term used in this section which is also used in chapter 2 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter. (5)References to Emergency Family and Medical Leave Expansion ActAny reference in this section to the Emergency Family and Medical Leave Expansion Act shall be treated as including a reference to the amendments made by such Act. 
(e)Application of sectionOnly days occurring during the period beginning on a date selected by the Secretary of the Treasury (or the Secretary’s delegate) which is during the 15-day period beginning on the date of the enactment of this Act, and ending on December 31, 2020, may be taken into account under subsection (c)(1)(A). (f)Application of credit in certain possessions (1)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury (or the Secretary’s delegate) shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this section. Such amounts shall be determined by the Secretary of the Treasury (or the Secretary’s delegate) based on information provided by the government of the respective possession. 
(2)Payments to other possessionsThe Secretary of the Treasury (or the Secretary’s delegate) shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury (or the Secretary’s delegate) as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury (or the Secretary’s delegate), under which such possession will promptly distribute such payments to its residents.  (3)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. 
(4)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (e)RegulationsThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including— 
(1)regulations or other guidance to prevent the avoidance of the purposes of this Act, and (2)regulations or other guidance to minimize compliance and record-keeping burdens under this section. 
7005.Special Rule Related to Tax on Employers 
(a)In GeneralAny wages required to be paid by reason of the Emergency Paid Sick Leave Act and the Emergency Family and Medical Leave Expansion Act shall not be considered wages for purposes of section 3111(a) of the Internal Revenue Code of 1986 or compensation for purposes of section 3221(a) of such Code. (b)Allowance of credit for hospital insurance taxes (1)In generalThe credit allowed by section 7001 and the credit allowed by section 7003 shall each be increased by the amount of the tax imposed by section 3111(b) of the Internal Revenue Code of 1986 on qualified sick leave wages, or qualified family leave wages, for which credit is allowed under such section 7001 or 7003 (respectively). 
(2)Denial of double benefitFor denial of double benefit with respect to the credit increase under paragraph (1), see sections 7001(e)(1) and 7003(e)(1). (c)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.. 
 
Cheryl L. Johnson,Clerk. 
